Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This supplemental Examiner’s amendment is to make corrections and replaces the Examiner’s amendment of the Notice of allowance mailed on 06/02/2022. The amendment was communicated with the Applicant’s representative, John Breen, on 06/08/2022.

In The Claims:


Claim 10. (Currently amended) A method of introgressing a Phytophthora Root  and Stem Rot (PRSR) resistance gene into a soybean plant, said PRSR resistance gene comprising a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 2, said method comprising:
i) crossing a PRSR resistant soybean plant comprising a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 2 with a second soybean plant to produce progeny;
ii) screening said progeny with a nucleic acid marker to detect progeny comprising a polymorphism genetically linked to said PRSR resistance gene; and
iii) selecting progeny that comprise said polymorphism to obtain soybean plants that contain said PRSR resistance gene.

Claim 11. (Currently Amended) The method of claim 10, wherein said selected progeny have an increased resistance to at least one race of Phytophthora relative to a plant lacking said PRSR resistance gene [

Claim 14. (Currently Amended) A method for generating a soybean plant having enhanced Phytophthora resistance, the method comprising:
(a) introducing a polynucleotide encoding a polypeptide comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 2 into the cells of a soybean plant, and
(b) identifying a [the cells expressing said introduced polynucleotide, wherein the identified plant has increased resistance to a Phytophthora infection as compared to a soybean plant not comprising the introduced polynucleotide.

Claim 15. (Currently Amended) The method of claim 14, wherein said polynucleotide is introduced into the cells of a soybean plant
i) by transforming [and regenerating the transformed cells into a transformed soybean plant ; [
ii) by crossing a PRSR resistant soybean plant that comprises a polynucleotide encoding a polypeptide comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 2 with a second soybean plant to produce a soybean plant comprising cells expressing said introduced polynucleotide [




Claim 16. (Currently Amended) The method of claim 14, wherein said introduced polynucleotide comprises a heterologous promoter operably linked to the [

Claim 23. (Currently amended) The method of claim 14, wherein said identifying step comprises screening said generated soybean plant[SR resistance gene. 

Claims 10-16 and 23, pending in this application, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of introducing into soybean a polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 2 that confers PRSR resistance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662